DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Response to Arguments
Applicant’s arguments and amendments to claims 4, 15, 6-7, 17-18 with respect to the sound generator and action restraint force generator have been fully considered and are persuasive.  The interpretation of claims 4, 15, 6-7, 17-18 under 35 USC 112(f) has been withdrawn. 
Applicant’s arguments and amendments to claims 2-4, 13-15 with respect to rejection of the claims under 35 USC 103 have been fully considered and are persuasive.  The rejections of Claims 2-4, 13-15 under 35 USC 103 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: For all claims, the closest prior art comes from Zhao, Furuta, and Panescu. For claims 1, 12 and dependents the prior art references alone or in combination do not appear to teach overlaying portions of the manipulator by not displaying portions of the manipulator in the manipulator image in pixels where the manipulator is captured in the captured image in combination with all of the other limitations in the independent claims. For Claims 2, 13 and dependents, the prior art does not appear to teach generate a tactile image including a contact symbol indicating a position at which the tactile sensor is in contact with the object by referring to the stored tactile sensor structural data and the tactile data in combination with all of the other limitations in the claims
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Duindam et al (US 20200054399) discloses a graphical user interface for teleoperated robotic surgery that overlays indicators of anomalies onto a video of the tip of a catheter being manipulated.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776. The examiner can normally be reached Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.K./           Examiner, Art Unit 3664                                                                                                                                                                                             /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664